     Case 2:19-cv-01010-WBS-DB Document 20 Filed 07/23/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JONATHAN MOSZ,                                     No. 2:19-cv-1010 WBS DB P
12                            Plaintiff,
13              v.                                       ORDER
14    DAVID ALLRED, et al.,
15                            Defendants.
16

17
              Plaintiff has requested an extension of time to file objections to the May 4, 2020 findings
18
     and recommendations and/or to submit documents necessary for service of process. Good cause
19
     appearing, IT IS HEREBY ORDERED that:
20
              1. Plaintiff’s motion for an extension of time (ECF No. 17) is granted; and
21
              2. Plaintiff shall submit his objections and/or service documents within thirty days from
22
     the date of this Order.
23
     Dated: July 22, 2020
24

25

26
27   /DLB7;
     DB/Inbox/Routine/mosz1010.36obj
28
